Citation Nr: 1706924	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected disability.

3.  Entitlement to service connection for a left ankle disability, including as secondary to a service-connected disability.  

4.  Entitlement to service connection for a left foot disability, included as secondary to a service-connected disability.  

5.  Entitlement to service connection for a left ear hearing loss disability.

6.  Entitlement to service connection for lumbar strain with degenerative disc disease (DDD) of the lumbar spine.

7.  Entitlement to service connection for right hip mild degenerative arthritis.
8.  Entitlement to service connection for left hip mild degenerative arthritis. 

9.  Entitlement to an initial compensable rating for right ankle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from July 1992 to July 1994.  

These matters come before the Board of Veterans' Appeals Board (Board) on appeal from February 2011, June and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2015, the Board remanded several matters, including the claim for entitlement to service connection for a right ankle disability, for further development.  In a July 2015 rating decision, the RO granted the claim for entitlement to service connection for a right ankle disability.  Based on foregoing, the Board finds that the grant represents a full grant of those specific benefits sought.  Thus, the claim for entitlement to service connection for a right ankle disability is no longer before the Board.

In March 2015, the Board granted the Veteran's claim for entitlement to service connection for tinnitus.  In a May 2015 rating decision, the RO implemented the grant and assigned a 10 percent rating, effective December 17, 2009.  In a May 2015 correspondence, the Veteran requested an earlier effective date for the grant of tinnitus.   In October 2015, the RO sent the Veteran a letter which acknowledged his written disagreement.  In an October 2015 correspondence, the Veteran stated, "I do not wish to appeal tinnitus because it is already at 10%."  Therefore, the Board will not remand the appeal for the issuance of a Statement of the Case since the Veteran has withdrawn his disagreement with the May 2015 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left ear hearing loss disability, a left foot disability, lumbar strain with DDD, right hip mild degenerative arthritis, left hip mild degenerative arthritis, and entitlement to an initial compensable rating for a right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is not related to his military service, was not manifested within the one year following separation from service and is not due to or aggravated by a service-connected disability.

2.  The Veteran's left knee disability is not related to his military service, was not manifested within the one year following separation from service and is not due to or aggravated by a service-connected disability.

3.  The Veteran's left ankle disability is not related to his military service and is not due to or aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in or aggravated by active military service, is not secondary to a service-connected disability and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The Veteran's left knee disability was not incurred in or aggravated by active military service, is not secondary to a service-connected disability and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.09, 3.310 (2016).

3.  The Veteran's left ankle disability was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in October and December 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims, including on a secondary basis.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain. 

In regard to the duty to assist, the Veteran was afforded VA examinations in December 2010 and May 2015.  The December 2010 examiner reviewed the Veteran's records, considered his statements before rendering an opinion supported by adequate rationale.  Since the December 2010 examiner did not consider the issue of aggravation for secondary service connection, the Board remanded the matter for an addendum opinion.  In May 2015, the examiner provided an addendum opinion supported by adequate rationale concerning the issue of aggravation.  Therefore, the Board finds that the examinations are adequate for adjudication purposes. 

Further, the Veteran's service treatment records, VA and private treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 
 
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. 
 § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

The Veteran contends that his knee and ankle disabilities are secondary to his service-connected right big toe disability.  Specifically, he contends that he has had to compensate for the pain in his right big toe by relying on his knees and ankles. 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2015).

Here, there is evidence of a current disability - namely degenerative arthritis of both knees and left ankle strain.  The Veteran does not contend and the evidence does not suggest that a knee or left ankle disability arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  

October 2010 VA treatment records indicate that the Veteran complained of pain in his knees following surgery for his right foot exostectomy.  He reported that he believed that the pain in his knees was from attempting to not walk on his right big toe.  Prior to the surgery, he reported that he had been keeping weight off of his big toe by walking on the outside of his foot and believed that this compensation was causing pain in his left leg. 

The Veteran was afforded a VA examination in December 2010 where the Veteran reported right knee and right ankle pain approximately 5 to 6 years earlier without any particular precipitating injury.  He reported left knee symptoms began 1 year prior, without any particular injury and the left ankle pain onset was about 1 month after the left knee pain started.  

On examination, the examiner noted that he observed the Veteran get up briskly without minimal limp when he called him from the waiting room.  The examiner noted no tenderness to palpation in either knee and slight tenderness in both ankles.  X-ray examination results revealed bilateral knee and ankle strains.  The examiner opined, "None of the above areas are caused by or related to the service connected right great toe.  Onset of all these conditions at least 15 years afterwards and minimal limp not biomechanical[ly] significant."  

2013 private treatment records from Dr. V.T.M. indicate that the Veteran reported foot and ankle pain.  On examination, Dr. V.T.M. noted that the Veteran ambulated with "an abducted and altered gait on the right hand side."  Multiple weightbearing views of bilateral foot and ankle showed that the ankle was maintained in a good position and there were no observable fractures of significant anomalies noted.  No etiological opinion was provided.  An October 2013 Disability Benefits Questionnaire (DBQ) completed by Dr. V.T.M. indicated that the Veteran had malunion/nonunion of the tarsal/metatarsal bones.

Since the December 2010 VA examiner did not address the issue of aggravation, the Board remanded the matter for an addendum opinion.  The Veteran was afforded another VA examination in May 2015 where the examiner noted the Veteran's diagnoses of left and right ankle strain and bilateral degenerative arthritis of the knees.  The Veteran reported that he has experienced pain in both ankles and knees since 2011 and attributes his pain to his right great toe injury in 1993 and the resulting altered gait.  

On examination, the examiner noted that the Veteran's left ankle had normal range of motion and no evidence of crepitus or ankylosis.  Both knees exhibited abnormal ranges of motion.  The examiner opined that it was less likely as not that the Veteran's left ankle strain was aggravated beyond its natural progression by his service-connected residuals avulsion fracture to the right great toe.  She reasoned, "There is no biomechanical mechanism to explain [the Veteran's] right foot condition with chronically walking on outside of the right foot placing undue stress on the left ankle."  She further opined that the Veteran's bilateral knee disabilities were less likely as not aggravated beyond their natural progression by the service-connected residuals avulsion fracture to the right great toe.  She reasoned, "There is mild bilateral knee degenerative knee arthritis changes [that are] symmetrical and are most likely due to [the Veteran's] age and overweight status.  There is no biomechanical mechanism to explain the Veteran's service-connected residuals of avulsion fracture to right great toe as an aggravating factor to his symmetrical mild right and left knee [degenerative joint disease]."

The Board finds the December 2010 and May 2015 VA examination reports highly probative.  The clinicians noted the Veteran's diagnoses; explained the source of the diagnoses and ruled out other proposed sources.  The clinician provided sound reasoning for conclusions reached and addressed any potential conflicting information.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners opined against any nexus between the Veteran's bilateral knee disabilities and left ankle disability and his service-connected right great disability.  

In a June 2011 correspondence, the Veteran's ex-wife stated that since she has known the Veteran for the last 12 years, he has "babied" his foot and complained that he had knee and leg pain due to avoiding putting pressure on his right big toe.  She stated that she observed his shoes being worn down unevenly from walking on his left side to overcompensate for his right side injury.  

On the Veteran's December 2012 VA Form 9, he reported that since his December 2010 VA examination, he has had 3 additional surgeries on his service-connected right great toe and contends that due to the additional surgeries, his knee and ankle disabilities have worsened due to his altered gait.  He requested another VA examination to assess the changes in his conditions since the December 2010 VA examination (one was subsequently provided in May 2015).  

The Board has considered the Veteran's statements regarding his conditions.  A Veteran is competent to report symptoms which are observable through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the lay statement provided by the Veteran's ex-wife, who is also competent to report symptoms which she observed directly.  However, neither is competent to provide a nexus opinion concerning the etiology of the Veteran's knee and ankle disabilities.  There is no evidence that either possesses the medical skills to make such an assessment.  The December 2010 and May 2015 clinicians - medical professionals competent to make such an assessment - addressed both theories of entitlement and found against any connection.

Finally, there is evidence that the Veteran was diagnosed with arthritis following service.  Arthritis is a chronic disease subject to presumptive service connection. However, he was not diagnosed with arthritis within 1 year following service, in order to allow him presumptive service connection under 38 U.S.C.A. 1112 (a)(1) and 38 C.F.R. 3.309.

Given that the Board has found the unfavorable December 2010 and May 2015 VA medical opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left ankle disability is denied. 


REMAND

First, in the March 2015 Board remand, the Board requested that the Veteran undergo a VA audiological examination to determine the etiology of his left ear hearing loss disability.  The Veteran was afforded a VA examination in May 2015 where the examiner opined that he could not determine a medical opinion for the Veteran's left ear hearing loss without resorting to speculation.  He reasoned that the Veteran's entrance service examination showed normal bilateral hearing, but that there were no other military hearing test results.  He requested the Veteran's separation hearing tests be provided.  A review of the evidence indicates that the Veteran did not undergo a separation audiological examination.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion based on the current evidence of record, including post- service audiological tests. 

Second, in a June 2015 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a lumbar strain and right and left hip mild degenerative arthritis.  In an August 2015 correspondence, the Veteran expressed his disagreement with the denials.  In October 2015, the RO sent the Veteran a letter which acknowledged his written disagreement.  

As mentioned in the introduction, in a July 2015 rating decision, the RO granted service connection for a right ankle disability with an assigned noncompensable rating.  In an August 2015 Notice of Disagreement (NOD), the Veteran requested a 20 percent rating for his right ankle disability.  In October 2015, the RO sent the Veteran a letter which acknowledged his written disagreement.  However, the RO has not issued a Statement of the Case (SOC) in response to the NODs.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issues must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  

Third, a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); see 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (1007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Veteran was afforded a VA examination in December 2010 where the Veteran reported left foot pain which began in 2008 and had progressively worsened.  On examination, the examiner noted that there was no evidence of swelling, instability, weakness or abnormal weight bearing, but evidence of painful motion and tenderness.  Private treatment records from Dr. V.T.M. indicate a diagnosis of malunion/nonunion of tarsal/metatarsal bones and there are other disability benefits questionnaires which show a potential diagnosis of pes planus.  However, no etiology of any potential left foot disabilities has been provided.  Indeed, it is unclear as to whether the Veteran suffers from any left foot disability.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA foot examination which assesses any left foot disabilities and their etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2015 VA examiner regarding hearing loss (or, if he is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing disability had its onset in service or is otherwise related to service.

The case is being returned to the examiner for an opinion which adequately addresses the etiology of the Veteran's left ear hearing loss disability.  In the May 2015 VA examination report, the examiner stated that he could not determine a medical opinion without resorting to speculation because he did not have access to the Veteran's separation test results.  A review of the evidence indicates that there was no separation audiological examination conducted.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's reported symptoms of left foot pain.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following:

(a)  Opine whether the Veteran suffers from a left foot disability.  The evidence of record indicates diagnosis of malunion/nonunion of tarsal/metatarsal bones (See October 2013 DBQ) and there are other disability benefits questionnaires which show a potential diagnosis of pes planus.  

(b)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any left foot disability is caused by either a disease or injury attributed to the Veteran's service, including specifically the Veteran's service-connected right great toe disability. 

(c)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any left foot disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected right great toe disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's left foot disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right great toe disability.

A complete rationale must be provided for all opinions.

3.  Issue a Statement of the Case that addresses the issues of entitlement to service connection for a lumbar strain and right and left hip mild degenerative arthritis and entitlement to a compensable rating for a right ankle disability.  See August 2015 Notices of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


